Citation Nr: 1549127	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus type II.

2.  Entitlement to disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1960 to December 1960 and from August 1961 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011, by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected connected diabetes mellitus and bilateral peripheral neuropathy of the lower extremities are more disabling than their current evaluations reflect.  

Review of the claims folder reveals that she has not been afforded a pertinent VA examination since October 2011, and there is very little evidence in the claims file which adequately describes the nature and extent of these disabilities.  So since there may have been significant changes in the service-connected diabetes mellitus and peripheral neuropathy since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disabilities, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Also because the Veteran's claim for TDIU is inextricably intertwined with the increased rating claims for diabetes mellitus and bilateral peripheral neuropathy, it is appropriate to defer consideration of this issue until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on the TDIU issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his service-connected diabetes mellitus and peripheral neuropathy of the lower extremities that are not already in the file.  

2.  Schedule the Veteran for appropriate VA examinations to reassess the severity of his service-connected diabetes mellitus type II and peripheral neuropathy.  The VBMS file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies (i.e. EMG and other neurological testing) should be performed, and the examiner should review the results of any testing prior to completing the report.  

With respect to the Veteran's diabetes mellitus, the examiner should: 

a) indicate whether and to what extent the Veteran requires treatment with restricted diet, oral hypoglycemic agents, insulin, or regulation of his activities to control his diabetes mellitus.  

Note: "Regulation of activities" is defined by 38 C.F.R. § 4.119, DC 7913, as the "avoidance of strenuous occupational and recreational activities."  But medical evidence is required to show that occupational and recreational activities have been restricted, so the Veteran merely saying, for example, that he sometimes has to take it easy, do less, or things of that sort is insufficient.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

b) also indicate whether the Veteran has experienced episodes of ketoacidosis, hypoglycemic reactions, and if so whether they require hospitalization or visits to a diabetic care provider.  If hospitalization is required, the examiner must report the number of hospitalizations per year.  If visits to a diabetic health care provider are required, the examiner must report the frequency of those visits, e.g., weekly, twice a month, etc.

c) then indicate whether or not the Veteran has experienced either a progressive loss of weight and strength and/or complications of diabetes mellitus, e.g. diabetic retinopathy, etc. 

d) describe the impact the Veteran's diabetes mellitus has on his employability, such as whether it precludes him from engaging in substantially gainful employment.

With respect to the Veteran's bilateral peripheral neuropathy, for each lower extremity the examiner should: 

a) identify all current manifestations of the peripheral neuropathy (sciatic nerve) and indicate whether complete paralysis, or incomplete paralysis is present.  

If incomplete paralysis is shown, the examiner should indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe with marked muscular atrophy.  If complete paralysis is shown, the examiner should note where either extremity exhibits: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

b) describe the impact the Veteran's bilateral peripheral neuropathy of the lower extremities has on his employability, such as whether it precludes him from engaging in substantially gainful employment.

3.  The AOJ should then consider the TDIU issue in light of all of the evidence of record.  In so doing, the AOJ may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to render him unable to secure or follow substantially gainful employment.

4.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

